FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), dated as of July 29, 2005 is among SESI, L.L.C., as Borrower,
SUPERIOR ENERGY SERVICES, INC., as Parent, JPMORGAN CHASE BANK, N.A. (successor
by merger with Bank One, NA), as Agent (the "Agent"), WELLS FARGO BANK, N.A., as
Syndication Agent, WHITNEY NATIONAL BANK, as Documentation Agent, and the
Lenders party hereto, who agree as follows:

 

RECITALS

 

A.     The Borrower, Agent and Lenders have heretofore executed an Amended and
Restated Credit Agreement dated as of August 14, 2003 (as amended, the "Credit
Agreement").

 

B.     The Borrower has requested, in accordance with Section 6.19.5 of the
Credit Agreement, that the Lenders permit the Parent, the Borrower, and their
Subsidiaries, to incur Capital Expenditures during fiscal year 2005 of up to
$110,000,000.

 

C.     The Agent and Lenders are willing to accept the Borrower's request on the
terms and conditions set forth below.

 

D.     Capitalized terms used herein, and not otherwise defined herein, shall
have the meanings defined in the Credit Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings, the
parties hereby agree as follows:

 

ARTICLE 1

AMENDMENTS TO THE CREDIT AGREEMENT

 

1.1     Section 6.19(5) (Maximum Capital Expenditures) of the Credit Agreement
is hereby amended and restated to read as follows:

> > "Section 6.19.5 Maximum Capital Expenditures. The Parent will not permit
> > Capital Expenditures (on a consolidated but non-cumulative basis) of the
> > Parent, the Borrower and their Subsidiaries during (i) the fiscal year
> > ending December 31, 2005 to be greater than $110,000,000, and (ii) each
> > fiscal year following the fiscal year ending December 31, 2005 to be greater
> > than $60,000,000, provided that each such amount will be reviewed by the
> > Lender annually and may be increased with the consent of the Agent and the
> > Required Lenders."

1.2     Except as specifically amended hereby, all of the remaining terms and
conditions of the Credit Agreement remain in full force and effect.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE 2

WAIVER

 

2.1     At the Borrower's request, the undersigned Lenders hereby retroactively
grant to Borrower a one-time waiver of the provisions of Section 6.19.5 through
the fiscal year ending December 31, 2005, to permit the Parent, the Borrower and
its Subsidiaries to incur Capital Expenditures exceeding $60,000,000, but in no
event greater than $110,000,000 (on a consolidated but non-cumulative basis).

 

ARTICLE 3

ACKNOWLEDGMENT OF COLLATERAL

 

3.1     Borrower hereby specifically reaffirms all of the Collateral Documents.

 

ARTICLE 4

MISCELLANEOUS

 

4.1     This Amendment may be executed in any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one in
the same instrument.

 

4.2       The PATRIOT ACT Notice. Each Lender hereby notifies the Borrower and
Parent that pursuant to the requirements of the Uniting and Strengthening by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of P.L. No. 107-56) (known as "The PATRIOT Act"), each Lender is
required to obtain, verify and record information that identifies the Borrower
and Parent, which information includes the name and address of the Borrower and
Parent and other information that will allow such Lender to identify the
Borrower and Parent in accordance with The PATRIOT Act. 

 

 

 

[Rest of page intentionally blank]

 

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower, the Agent and the Lenders have executed this
Amendment as of the date first above written.

 

BORROWER:

SESI, L.L.C.

 



 

  By:

Superior Energy Services, Inc.

Member Manager

     

 



 

 

 

By: 

/s/ Robert S. Taylor

 



 

Robert S. Taylor

 



 

Chief Financial Officer

 

 

PARENT:

SUPERIOR ENERGY SERVICES, INC.

 



 

 



 

 

By: 

/s/ Robert S. Taylor

 



Robert S. Taylor

 



Chief Financial Officer

 

 

AGENT AND LENDER:

JPMORGAN CHASE BANK, N.A.

 



 

 



 

 

By: 

/s/ Steven D. Nance

 



Steven D. Nance

 



Senior Vice President

 

 

SYNDICATION AGENT AND LENDER:

WELLS FARGO BANK, N.A.

 



 

 



 

 

By: 

/s/ Ronald A. Mahle

 



Ronald A. Mahle

 



Senior Vice President

 

 

DOCUMENTATION AGENT AND LENDER:

WHITNEY NATIONAL BANK

 



 

 



 

 

By: 

/s/ Hollie L. Ericksen

 



Hollie L. Ericksen

 



Vice President

 

 

3

--------------------------------------------------------------------------------

 

 

LENDERS:

PNC BANK, NATIONAL ASSOCIATION

 



 

 



 

 

By: 

/s/ Tara Clare Wilde

 



Tara Clare Wilde

 



Assistant Vice President

 

 

 

NATEXIS BANQUES POPULAIRES

 



 

 



 

 

By: 

/s/ Timothy L. Polvado

 



Timothy L. Polvado

 



Vice President and Group Manager

 



 

 



 

 

By: 

/s/ Louis P. Laville, III

 



Louis P. Laville, III

 



Vice President and Group Manager

 

 

 

HIBERNIA NATIONAL BANK

 



 

 



 

 

By: 

/s/ Corwin Dupree

 



Corwin Dupree

 



Vice-President

 

 

 

BANK OF SCOTLAND

 



 

 



 

 

By: 

/s/ Amena Nabi

 



Amena Nabi

 



Assistant Vice President

 

 

 

AMEGY BANK NA

 



 

 



 

 

By: 

/s/ C. Ross Bartley

 



C. Ross Bartley

 



Vice President

 

 

4

--------------------------------------------------------------------------------



 

